Per Curiam.
We bave beard tbe arguments of counsel, read tbe evidence carefully, considered tbe assignments of error and examined tbe briefs. We tbink tbe charge unusually full and explicit, and tbe law carefully applied to tbe facts. Tbe briefs of tbe parties cite no authorities. Tbe only material assignment of error on part of defendant was tbe motion for judgment as in case of nonsuit. C. S., 567. We tbink, under all tbe facts and circumstances of tbe case, there was sufficient evidence'to be submitted to tbe jury. The probative force was for them: There was no new or novel proposition of law in tbe case. In law we can find
No error.